Title: From George Washington to William Jackson, 2 March 1782
From: Washington, George
To: Jackson, William


                        
                            Sir
                            Head Quarters Philadelphia March 2nd 1782
                        
                        The enclosed petition in behalf of Ezekiel Addams, an orphan, whose Parents both died in the public Service,
                            in my opinion merits attention—Being convinced of the truth of the Facts set forth in the sd Petition, from Genl Moultrie’s
                            Certificate & other enquiries that have been made, I cannot help recommending that measures may be taken for furnishing
                            at the public expence a support for the Orphan abovemention’d agreeably to the Tenor of the Petition. I am Sir Your Most
                            Obedt Servt.

                    